*124ON MOTIONS FOR REHEARING.
Both parties have filed motions for rehearing. Appellant, Thomas P. Hill, argues that appellees’ cross-points four and five were waived because appellees failed to properly brief such cross-points in accordance with Rules 324 and 420, Texas Rules of Civil Procedure. We disagree.
The thrust of appellees’ brief is directed to their contention that there was no evidence, as opposed to such evidence being contrary to the great weight and preponderance, that Nicki Walker failed to keep a proper lookout and that such failure was a proximate cause of the collision in question. However, the brief contains the statement that cross-points four and five (contrary to the great weight and preponderance of the evidence points) are adequately supported by the argument under counterpoints one and two (no evidence points) and “hence the argument will not be repeated”.
In view of Rule 422, T.R.C.P., which states that briefing rules are to be liberally construed, we overrule appellant’s contention. Also, we hold that appellees did not waive their cross-point number six which stated that an irreconcilable conflict exists between the finding of the jury that ap-pellee, Nicki Walker, failed to keep a proper lookout and the finding that she was acting in an emergency. Little Rock Furniture Mfg. Co. v. Dunn, 148 Tex. 197, 222 S.W.2d 985 (1949).
Appellant further contends that the trial court erred in refusing his requested issues as to whether or not, following the original impact between the vehicles, Nicki Walker’s conduct, in thereafter turning her car sharply to the left was a negligent act proximately causing her car to upset, from which she sustained all or a part of her personal injuries. The court’s charge restricted the jury to damages proximately resulting from the negligence of appellant. We are of the opinion the court did not commit reversible error in refusing to submit the tendered issues. Rule 434, T.R. C.P.
We find nothing m the record to cause us to change the judgment heretofore entered. The motions for rehearing of appellant and appellee are overruled.